 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters Local Union No 115,affiliated with Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (NateBen's Reliable,Inc) and Herman Benn Case 4-CP-245June 7, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSPENELLOAND WALTHEROn January 23, 1976, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding Thereafter, the Respondent filed ex-ceptions and a supporting brief, and a brief in oppo-sition to the cross-exceptions and briefs filed by theGeneral Counsel and the Charging PartyPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order I However, he chosenot to rely on certain credited testimony concerningthe actions of Union Organizers Fisher and Brunoduring the picketing because the allegations of thecomplaint had been proved independentlyWe agreethat the Respondent's purpose to secure recognitionand bargaining is independently established,' butalso rely on Fisher's shouting "on strike-on strike,"and Bruno's statement to Benn that he would have to"work out a contract" with the Respondent as addi-tional evidence of that objectiveThe Respondent contends that it should not bebound by the "isolated" conduct of low-level offi-cials and that the Administrative Law Judge erred increditing Singer,' the Employer's general manager,and in not crediting Fisher It argues that Singer'stestimony should not be relied on because it was de-nied both the right to impeach him and to make aniApparentlythe references at the hearing and in the Administrative LawJudge'sDecision to the"Dover Valley"in fact refer to the "Delaware Val-ley "H'owever,we do not rely on any failure of the Respondent to investigatewhether the Employer was substandard as to wages,hours and workingconditionsRespondent is the collective-bargaining representative of em-ployers at other similar store, in the area and, until recently,was the repre-sentative of the Employers employeesWe believe that it was adequatelyinformed as to the comparative standardsoffer of proof However, the portion of the record onwhich the Respondentreliesdoes not support theclaim that it was denied the right to make an offer ofproofAdditionally, it is said, Singer cannot be credited,nor Fisher discredited, because Fisher, whose con-trary testimony was stipulated into the record from acourt transcript, did not appear at the hearing Butthe parties did not stipulate the truth of Fisher's testi-mony and Respondent's reliance onLocal Union No741,United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO (Keith Riggs Plumbingand Heating Contractor),137 NLRB 1125 (1962), fora general proposition that the credibility of stipulatedtestimony cannot be resolved is misplaced There alltestimony was stipulated with the understanding thatthe Trial Examiner would not attempt to resolve thecredibility of witnesses not appearing before him,and he did not do soIdat 1127, 1133 Here theAdministrative Law Judge had the opportunity toobserve Singer's demeanor and there was no under-standing that the Administrative Law Judge wouldnot make credibility resolutions Credibility resolu-tions, of course, can be, and are, made without ob-serving witnessesWere it otherwise, we could neverreverse an Administrative Law Judge's credibilityresolutionThe Respondent apparently recognizes the frailtyof its general proposition, for it adds as a conditionthat Fisher's testimony was not inherently incredibleBut we do not think an Administrative Law Judgecan discredit stipulated testimony only when it is in-herently incredible Even as an Administrative LawJudge may refuse to credit uncontradicted testimonybased on his observation of a witness, he may also, inour judgment, credit the testimony of a witness whohas appeared before him over a bare denial stipulat-ed into the recordNor are we persuaded by the Respondent'sargu-ment that it should not be bound by the "isolated"actions of Fisher and Bruno, whomitdescribes asminor union employees or mere organizers The inci-dents are not "isolated" but completely in characterwith circumstances which independently establishthe nature of the Respondent's objective, and arosedirectly from their duties as pickets 43However,Singer's only testimony now in issue-that Fisher shouted onstrike-merely corroborates Benn4 Ontario Knife Company191 NLRB 388 (I971), andPangles Master Markets Inc,190 NLRB 332, 336 (1971), which the Respondent relies on, areclearly not in pointBoilermakersLocal Lodge #193 International Brotherhood of Boilermakers Iron Shipbuilders Blacksmiths, Forgers and HelpersAFL-CIO (United Engineers & Constructors Inc)191NLRB 608 (1971)involved a single remark indicating that the respondent sought recognitionwith little other support for that conclusion224 NLRB No 49 TEAMSTERS LOCAL UNION NO 115389ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Local Union No 115,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Philadelphia, Pennsylvania, its officers,agents, and representatives, shall take the action setforth in the Administrative Law Judge's recommend-ed Orderplace of business located on Market Street in Philadelphia,PennsylvaniaDuring the calendar year preceding the is-suance of the complaint, the Company'sgross revenueswere in excessof $500,000 and it purchased goods valuedin excessof $50,000 which were shipped to its Philadelphialocation through channels of interstate commerce fromsuppliers located outside the Commonwealth of Pennsylva-ma The complaint alleges, the answer admits, and I findthat during all times material hereto NateBen's was anemployer within the meaning of Section 2(2) engaged incommerce within the meaning of Section 2(6) and (7) ofthe ActIITHE UNFAIR LABOR PRACTICESDECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Administrative Law Judge Upon acharge filed by Herman Benn, an individual, on August 8,1975, a complaint against Respondent, Teamsters LocalUnion No 115, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, dated September 17,1975, was issued alleging that the Union has engaged inand is engaging in unfair labor practices within the mean-ing of Section 8(b)(7)(B) of the National Labor RelationsAct, as amended In substance, the complaint alleges thatsince August 5, 1975,1 the Union has been picketing NateBen'sReliable, Inc, herein called Nate Ben's or the Com-pany, a retail furniture and appliance store, with an objectof forcing and requiring the Company to recognize and tobargain with the Union as the representative of its drivers,warehousemen, and helpers, although within the preceding12months the Union failed to obtain a majority of thevotes in a valid election conducted under Section 9(c) ofthe Act Respondent filed an answer denying that it hadengaged in the alleged unfair labor practices Respondent'sdefense, in substance, is that it was picketing solely to pro-test the Company's failure to meet area standards A hear-ing in this proceeding was held on November 18, 1975, inPhiladelphia, Pennsylvania Briefs have been filed with meby General Counsel, Respondent, and the Charging PartyUpon the entire record in the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACTIJURISDICTIONThe complaint alleges and Respondent admits that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act These proceedings arise out of picket-ing conducted by the Union at the premises of Nate Ben'sReliable, IncNate Ben's, a Pennsylvania corporation, isengaged in the retail sale of furniture and appliances at its1All dates refer to the year i975 unless otherwise indicatedOn April 5, 1973, the Company voluntarily recognizedthe Union as the collective-bargaining representative of thefollowing unit of its employees "All drivers, warehouse-men, and helpers of the employer at its 2116 to 2120 Mar-ket Street, Philadelphia, Pennsylvania, location, excludingoffice clerical employees, all other employees, guards andsupervisors as defined in the Act " Thereafter, the partiesbegan collective-bargaining negotiations whichwere un-successful In May 1973, the Union called a strike againstthe Company and began picketing the Company's premiseswith signs which read, "On Strike " (The picketsigns didnot state that the Company was paying substandard wagesor otherwise define the dispute) The picketing with thesesame signscontinued for more than 2 years until August 4,1975On January 7, 1974, a decertification petition was filedin Case 4-RD-586, pursuant to which an election amongthe employees in the above-described unit was held onMarch 12, 1974 The results of the election were five ballotscast for the Union, five ballots cast against the Union, andthree ballots challenged The proceeding to determine thechallenged ballots was protractedUltimately, the Boardsustained the challenges in its Decision and Certification ofResults of Election, issued on July 30, 1975, and reportedat 219 NLRB 818 (1975) As the Union did not obtain amajority of the votes in the election, it thereupon ceased tobe the exclusive collective-bargaining representative of theemployees in the above-described unitThe Union removed its pickets on August 4 The sametwo individuals, Harold Fisher and James Oliver, who wereemployed as organizers by the Union, had been conduct-ing the picketing since the commencement of the strike(As Respondent did not receive a copy of the Board's De-cision until August 4, General Counsel does not contendthat the Union was guilty of any unlawful conduct by rea-son of the 5-day lapse between the date of the Board'sDecision and the removal of the "On Strike" picket signs)The next day Fisher and Oliver returned to the Company'spremises and resumed picketing, this time withsigns read-ing, "NateBen'sReliable Pays Substandard Wages andFringeBenefits "Regarding the circumstances which led to the resump-tion of picketing with the new signs, Gerald Sheehan, coor-dinator of the Union, testified that the Union received acopy of the Board's Decision in the decertification pro-ceeding on August 4 That day Sheehan discussed the deci- 390DECISIONSOF NATIONALLABOR RELATIONS BOARDsion at a meeting with John P Morns, secretary-treasurerand business manager of the Union, and Joseph Young-man, senior business agent According to Sheehan, "[I]twas determined and decided that even though we had beenadvised by the Board that we were not certified, the Unionwould continue to advise the general public that this com-pany paid sub-standard wages and fringe benefits " 2 Atelephone call was placed to the Union's attorney, HughBeins, with whom "the situation" involving the Companywas discussed and a "letter was dictated by Mr Beins"which was mailed that day to the Company The letterreadsThis is to advise you that we have been informed ofthe decision reached by the National Labor RelationsBoard as regards the challenged ballotsWe wish toadvise you that we are no longer interested in organiz-ing your employees and we make no claim for recogni-tion as the bargaining agent of your employeesWe wish to advise you that we will continue our ef-forts to inform the public that Nate Ben's Reliable,Inc is substandard in Wages, Hours, and WorkingConditionsApart from the self-serving language of the picket signs,the above-quoted letter, and the testimony of Sheehan,there is not a shred of evidence in the record that theUnion on August 4 had abandoned the objective it hadbeen pursuing for more than 2 years of seeking to negotiatea collective-bargaining agreement with the Company andon the very next day began to picket the Company for adifferent and unrelated purpose, to wit, to advise the publicthat the Company was "substandard in Wages, Hours, andWorking Conditions "Neither the picket signs nor the Union's August 4 letterexplained what was meant by the expression "substan-dard " Sheehan testified that the meaning of the term wasnot discussed when the letter to the Company was com-posed According to Sheehan, "Obviously this is somethingthat you know intuitively " He explained, "Obviously weare in a Union We are doing this every day in the week Sowe think that anybody who pays a lesser rate of pay issub-standard to that Union contract "Depending upon whether the Company is considered aretail furniture store or a retail appliance store there areeither approximately 250 or approximately 60 such storesin the Company's trading area which is known as theGreater Dover ValleyHowever, according to Sheehan,Respondent has collective-bargaining agreements withonly eight or nine furniture stores Sheehan furnished noinformation as to whether any of the stores in the sametrading area have collective-bargaining agreements withother labor organizations He testified that the Union hadno information as to what the other furniture stores werepaying its employees and had no authoritative informationas to the current wage rates and fringe benefits at theCompany's store except for hearsay twice removed that theCompany's drivers were being paid less than the rate pro-vided in the eight or nine union contracts Since early 1973,no inquiry had been made by the Union of the Companyas to what it was paying its employees and what fringebenefits it was providing themAs the Board recently restatedArea standards picketing can only be justifiedwhere, in fact, the picketed employer's mode of opera-tion can be shown to be substandard in comparisonwith the negotiated area standards This necessarilymeans that there must havebeen aninvestigation andan evaluation of comparative standards carried outwith as great a degree of thoroughness as the circum-stances willpermit 3This test clearly has not been met by RespondentFurther evidencing the speciousness of Respondent's al-leged area standards picketing are the following1The Company never was advised by the Union whatconstituted substandard wages, hours, and working condi-tions Sheehan's rather lame explanation for suchomissionwas that "we think that Nate Ben is a pretty knowledge-able guy and he has done a lot of business in this town andI think he knows what the area rates are and he knowswhat union contracts are paying He knew in 1973 whenwe organized him and I am sure he has kept up to date onthat " Further, Sheehan's testimony reveals thathe is un-certain as to what the Company would have to do to com-ply with the so-called Union's area standards (other thanadopt and become party to a contract with the Union), asmeeting the Union's wage rates alone would not suffice2The Union has not engaged in area standards picket-ing within the past 2 years so that the Union does not havea general ongoing concern to cause the employers in thearea to meet the alleged standards3At the time the decision was reached to picket theCompany with area standard placards the Union had noplans to extend such picketing to other employers Fromthe point of view of improving area standards, no consider-ation was given to whether greater benefit would be ob-tained by picketing a larger store rather than Nate Ben'swhich then had only six employeesThat the Union was still pursuing a recognitional objec-tive is reflected by the following testimony by SheehanWITNEssDuring the previous summer, we took athirteen week strike at a furniture place that only hadtwo employees, one driver and one helperJUDGE SILBERMANTo get them to pay area stan-dards9WITNESSThat is rightWe took a strike to win thecontractand in that particular case, we did so In thesame circumstances we would have continued to pick-et them to advertise that they were paying sub-stan-3AutomotiveEmployees, Laundry Drivers & Helpers, Local No 88,Interna2Although prior to August 5 the Union had not advertisedon its pickettionalBrotherhoodof TeamstersChauffeursWarehousemen& Helpers ofsigns or elsewherethat the Company was paying substandardwages andAmerica(West Coast Cycle Supply Co),208 NLRB 679, 680(1974) See alsofringe benefits,Sheehan testified,"In my estimation, the factthatwe wereSan FranciscoLocal JointExecutiveBoard of CulinaryWorkers Bartenders,on strikeout there for twenty-seven months and were telling the public thatHotel,Motel and Club Service Workers, AFL-CIO (APB Enterprises Incevery singleday "d/b/a Perry s)207 NLRB 199 (1973) TEAMSTERS LOCAL UNION NO 115391dard wages and fringe benefits It was not the numberof people involvedJUDGE SILBERMANItwasn't9WITNESSNo, it was the principleJUDGE SILBERMANThe principle'?WITNESSThat he is paying sub-standard wages andfringe benefits and we would like to let the people inPhiladelphia who are potentially his customers knowthat fact [Emphasis supplied ]General Counsel adduced the following additional evi-dence of conduct on the part of the Union's pickets sinceAugust 5 which he contends was inconsistent with theUnion's avowed purpose of merely advertising to the pub-lic that the Company was maintaining substandard condi-tions of employment 4On two occasions on August 6, Harold Fisher shouted tocustomers who were entering the company store, "Onstrike, on strike "Also, on August 6, as a driver for the Mason-DixonTruck Lines was about to make a delivery, Harold Fisherapproached the driver and asked whether he was going tomake a delivery The driver inquired why he should notand Fisher replied that the driver could see that the prem-iseswere being picketed Fisher then suggested that thedriver call an official of Local 107 of which the driver wasa member The driver placed a call from a radio telephonein the cab of his vehicle and then departed without makingthe delivery 5 A similar incident occurred on August 7Fisher approached the driver of a truck for Co-Op Cartageas he was about to make a delivery and stated to the driverthat before he made the delivery he should call his bossThe driver left to make a telephone call and when he re-turned he drove away without delivering the merchandiseOn August 8, Fisher made the following remark to arepresentative of a glass company who was estimating thecost of replacing some broken windows in Nate Ben'spremises "You have blue trucks out on the street and kidslike to throw bricks at trucks at glass "Finally, on September 21, according to Herman Benn,manager of the store, in a conversation with Dominic Bru-no, a union organizer, he asked what the Union's purposewas in continuing to picket the Company's premises andBruno replied, "[C]ome on, Herman, you know you aregoing to have to up the wages and you are going to have tosit down and work out a contract with us "41 creditthe testimony of General Counsel'switnesseswhich Isummarizebelow The specific testimony was generally denied by Respondent's wit-nesses Bruno,Oliver, and Fisher Fisher did not appearas a witness at thehearing but a transcript of his testimony given duringa hearing in an in-junction proceeding before a United States district court was received inevidenceNo neutral witnesses corroborated the testimony given by eitherGeneral Counsel's or Respondent'switnessesNo objective factors wereintroducedagainstwhich the reliability ofGeneralCounsel'sorRespondent's witnessescould be measured The testimony given by all thewitnessesat the instant hearing was relatively short Thus, my credibilitydeterminations largely turn upon my impression as to the reliability of thetestimony of the respectivewitnessesBoth Bruno and Oliver appeared tome to be defensiveand to be more concerned with providing testimonyfavorable to Respondent's cause than with describing precisely the eventsabout which they were questioned I am of the opinion thattheywere notreliable witnesses5The merchandise was delivered later the same dayApart from denying that the foregoing incidents oc-curred, Respondent's position would appear to be that theyreflected unauthorized conduct on the part of the individu-als involved and therefore should not be considered in as-sessing the object of picketing Nate Ben's premises on andafterAugust 5 Thus, Gerald Sheehan testifiedHe [Morris] told them [the pickets] that they had to bevery very careful on the picketline asto what theysaidHe specifically told them that they could not ad-vise anybody that NateBen's was onstrikeHe alsosaid that in talking to employees that they would haveto be very very careful-or if he were talking to MrBenn himself that he had to be very careful that if hecame out and said, what would it take to end this thatthey had to be very careful that they were not trappedinto saying something like, if you wouldsign a con-tract that would end it He advised them of thatWhile I do not necessarily agree with Respondent thatthe described conduct on the part of Fisher and Bruno maynot be attributed to the Union, nevertheless,I shall ignoresuch evidence in making my findings herein, because evenwithout the benefit of that evidence General Counsel hasclearly proved the allegations of the complaintI find that an object of Respondent in picketing theCompany'spremiseson and after August 5 was the sameas it had been pursuing theretofore, namely, to force orrequire the Company to recognize and to bargain with itIIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with Nate Ben's operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerceIV THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violationof the Act,I shall recommendthatit cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theActUponthe basis of the foregoing findings of fact andupon the entire record in the case, I make the followingCONCLUSIONS OF LAW1By picketing NateBen's premiseson and after August5, 1975, Respondent Union has engaged in unfair laborpractices in violation of Section 8(b)(7)(B) of the Act inthat an object of such picketing was to force or to requirethe Company to recognize and to bargain collectively withRespondent Union as the representative of the Company'semployees, notwithstanding the fact that the RespondentUnion was not the certified representative of such employ- 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDees anda valid election under Section 9(c) of the Act hadbeen conducted within the preceding 12 months 62The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActUpon the basis of the foregoing findings of fact, conclu-sions oflaw, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommendedORDER?Respondent, Teamsters Local Union No 115, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Philadelphia,Pennsylvania, its officers, agents, and representatives,shall1Cease and desist from picketing or causing to be pick-eted Nate Ben's Reliable, Inc, where an object thereof isforcing or requiring it to recognize or to bargain with Re-spondent Union as the representative of it employees incircumstances which would violate Section 8(b)(7)(B)2Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act(a)Post at its business offices and meeting halls copiesof the attached notice marked "Appendix " 8 Copies of6 The decisive date for determining when the valid election has been con-ducted is the date on which the Certification of Results of Election issuesSan Francisco Local Joint Executive Board of Culinary Workers, supraat 203In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findingsconclusions,and recommendedOrderherein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposess In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read ` Posted Pursuant to aJudgmentof the UnitedStatesCourt of Appeals Enforcing an Order of theNational Labor Relations Boardsaid notice, on forms provided by the Regional Directorfor Region 4, after being duly signed by an authorized rep-resentative of the Respondent, shall be posted by the Re-spondent immediately upon receipt thereof, and be main-tainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material(b)Mail to the Regional Director for Region 4 signedcopies of said notice for posting by Nate Ben's Reliable,Inc, if the Company shall be willing to post such notices,at places where notices to its employees are customarilyposted(c)Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewithAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket or cause to be picketed NateBen'sReliable, Inc , where an object thereof is to forceor to require the Company to recognize or to bargainwith us as the representative of its employees in viola-tion of Section 8(b)(7)(B) of the National Labor Rela-tions ActTEAMSTERS LOCAL UNION No 115, AFFILIATED WITHINTERNATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA